It is ordered that the petition of the All Night and Day Bank and Newton J. Skinner, president, and W.J. Connor, secretary of the All Night and Day Bank, for the appointment of an officer as receiver, with whom the shares of stock, mentioned in the petition herein, may be assigned, be and the same is hereby denied; and that the petition of the said parties for asupersedeas and restraining order be granted to the following extent only: —
"It is ordered that within five (5) days from this date said All Night and Day Bank and Newton J. Skinner, president, and W.J. Connor, secretary, issue to the Title Insurance and Trust Company, as receiver, eleven hundred fifty-five (1155) shares of the capital stock of the All Night and Day Bank, being the same stock mentioned in their petition, and that the said receiver hold and vote and otherwise fully represent said stock, subject always to the orders and control of the superior court of the county of Los Angeles, pending the appeal in the said action of Hugh Blue, trustee, v. All Night and Day Bank et al., and that in all other respects execution of the judgment be stayed pending appeal."
Rehearing denied.